Citation Nr: 0104952	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a stomach condition.

Entitlement to an increased evaluation for a low back 
disability, rated as 20 percent disabling, effective from 
August 1996, and as 40 percent disabling, effective from 
April 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1969 to June 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO decisions that denied service 
connection for hearing loss as not meeting VA criteria, 
denied the claim for service connection for a stomach 
condition as not well grounded, and increased the evaluation 
for the low back disability from zero to 20 percent, 
effective from August 1996, and from 20 to 40 percent, 
effective from April 1998.  Since the maximum schedular 
evaluations have not been granted for the low back 
disability, this issue is still for appellate consideration.  
AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The RO denied the claim for service connection for a stomach 
condition as not well grounded.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. §§ 5100, 
5103A, and 5126, and to be codified as amended at 5102, 5103, 
5106 and 5107) eliminated the concept of a well-grounded 
claim and redefined VA duty to assist the veteran in the 
development of claims.  In this case, there is additional VA 
duty to assist the veteran in the development of his claims.

Service medical records show that the veteran's hearing 
worsened from the time of his medical examination for entry 
into service in September 1968 until the time of his medical 
examination in May 1971 for separation from service.  VA 
medical reports of the veteran's outpatient treatment in the 
late 1990's indicate that he has bilateral sensorineural 
hearing loss.  Under the circumstances, the veteran should 
undergo VA audiometric evaluation to determine whether he 
meets the criteria of 38 C.F.R. § 3.385 (2000) for service 
connection for hearing loss and to obtain a medical opinion 
as to whether or not his current hearing loss is related to 
an incident of service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

A VA report of the veteran's upper GI (gastrointestinal) 
series in January 1999 shows the presence of a tiny hiatal 
hernia with slight gastroesophageal reflux and possible 
minimal reflux esophagitis; and tiny gastric ulcerations and 
possible minimal duodenitis.  He was recommended for EGD 
(esophagogastroduodenoscopy).  In April 1999, he underwent a 
VA GI examination.  The examiner opined that the veteran 
likely had ulcer disease related to nonsteroidal anti-
inflammatory medication that the veteran reported using for 
his service-connected low back disorder.  The examiner 
recommended EGD.  A review of the record does not show that 
the veteran has had the recommended EGD.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

A VA report shows that a CT (computed tomography) was taken 
of the veteran's lumbosacral spine in March 1997.  This study 
demonstrated a transitional vertebra and left sacroiliitis, 
and lumbar disc bulge, abutting but not impinging on the 
thecal sac.  The report of the veteran's VA medical 
examination in April 1999 indicates that he has low back pain 
that produces functional impairment.  VA has the duty to 
provide the veteran with an examination to obtain sufficient 
clinical findings to determine the severity of his low back 
disorder.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2000) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for hearing loss and stomach 
problems since separation from service 
and of any current treatment for low back 
problems.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA audiological evaluation to determine 
the current nature and severity of his 
bilateral hearing loss.  VA Form 10-2464 
should be completed, and the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's hearing loss had its onset in 
service.  The examiner should support the 
opinion with a discussion of medical 
principles based on the evidence in the 
veteran's case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran should be scheduled for 
EGD and the report of this study should 
be sent to the examiner who conducted the 
April 1999 VA GI examination or other 
appropriate specialist for the 
preparation of an addendum to the report 
of that examination.  The addendum should 
include an opinion as to the nature and 
etiology of each GI condition found, and, 
as to each condition found, whether it is 
at least as likely as not that such 
condition is related to medication used 
for the veteran's service-connected low 
back disorder.  The examiner should 
support the opinion by discussing medical 
principles as applied to the evidence in 
the veteran's case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disorder.  
The examiner should express an opinion as 
to whether or not there is severe painful 
motion or weakness associated with the 
low back disability.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

The RO should review the claim for service 
connection for a stomach condition on the 
merits and consider the provisions of 
diagnostic code 5293 in the evaluation of 
the veteran's low back disability.  If the 
benefits sought on appeal remain denied, 
the veteran and the representative should 
be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




